DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s election and remarks filed May 19, 2022.  Claims 1-7 and 17-20 are withdrawn.  Claims 21-25 are new.  Claims 8-16 and 21-25 are pending.  Claims 8-16 and 21-25 are rejected.  
Election/Restrictions
Claims 1-7 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected vaporization device and method for operating a vaporization device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the distance between the first opening and a bottom portion of the storage tank and the distance between the ramp structure and the bottom portion of the storage tank as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “the distance between the first opening and a bottom portion of the storage tank is a first height, and the first height is greater than the first depth”.  It is unclear from the specification and drawings what is meant by greater than.  Further it is unclear where to begin measuring a first height and a first depth from.  This renders the claim indefinite.  For purposes of examination any measurement of any portion of components in the prior art is considered to read on the claim.  
Claim 8 recites the limitation "the distance" in line 6 and line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-16 and 21-25 are rejected insomuch as they depend from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13. 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180317557 A1 (hereinafter MONSEES) in view of US 20160287816 A1 (hereinafter EKSOUZIAN).
Regarding claim 8, MONSEES discloses vaporizers including cartridges (abstract).  MONSEES discloses a heating component top cap (Fig. 7B, mouthpiece 31), a heating component (Fig. 7B, heating element 35, ¶225, ¶229) and a heating component base (Fig. 7B, heater enclosure 36, ¶232) wherein the heating component base comprises a first supporting member and a second supporting member (See annotated Fig. 9F), and the heating component base comprises a storage tank (Fig. 9A, fluid storage compartment 32, ¶228)  having a first depth and adjacent to the first supporting member and the second supporting member; the first supporting member (See annotated Fig. 9F) comprises a first opening (¶314).  MONSEES discloses that the exterior coupling surfaces 36a, 36b, 36c etc, have at least one channel 40 to form an air inlet (¶314).  
MONSEES further discloses the distance between the first opening and a bottom portion of the storage tank is a first height, and the first height is greater than the first depth (See annotated Fig. 9F).

    PNG
    media_image1.png
    206
    177
    media_image1.png
    Greyscale


MONSEES does not teach and the second supporting member comprises a ramp structure, the distance between the ramp structure and the bottom portion of the storage tank is a second height, and the second height is greater than or equal to the first depth.
EKSOUZIAN teaches a vaporizer with a chamber in the shape of an oval cone (abstract).  EKSOUZIAN teaches that the upper inner wall has a conical shape to facilitate easy loading and to direct all of the substance to the area of the heating coil (Fig. 7, ¶22)  The sides of the conical wall are considered to be a ramp structure.  Further as shown in Fig. 7 the height from the top of the conical section to the bottom of the chamber is greater than the depth of the bottom section of the tank.  See annotated Fig. 7 below.

    PNG
    media_image2.png
    235
    335
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MONSEES to provide and the second supporting member comprises a ramp structure, the distance between the ramp structure and the bottom portion of the storage tank is a second height, and the second height is greater than or equal to the first depth as taught in EKSOUZIAN.  A person of ordinary skill in the art would obviously include a ramp structure at a location greater than the depth of the bottom of the tank.  Doing so would facilitate easy loading and direct the substance to the heater (EKSOUZIAN ¶22).
Regarding claim 9, modified MONSEES discloses the device according to claim 8 as discussed above.  MONSEES further teaches wherein the first supporting member comprises a first fastening portion, the second supporting member comprises a second fastening portion, the heating component top cap is removably engaged with the heating component base through the first fastening portion and the second fastening portion, and the heating component is disposed between the heating component top cap and the heating component base (¶236).  MONSEES teaches that the top cap (mouthpiece) is attached to the fluid compartment.  MONSEES teaches that the mouthpiece snaps on and internal rails and edges connect the mouthpiece to the chamber.  It would have been prima facie obvious to a person of ordinary skill in the art to provide fastening portions to the cap and the supporting members.  Doing so would secure the parts together (¶251).  Further, when assembled, the heating component of MONSEES is disposed between the top cap and the heating component base.  
Regarding claim 10, modified MONSEES discloses the device according to claim 8 as discussed above.  MONSEES further discloses a housing (Fig. 9E, first condensation chamber 45) wherein the housing and the heating component base define an air inlet channel (Fig. 10A, air inlet opening 50, ¶243) and an air outlet channel (Fig. 10C, aerosol outlets 47, ¶243), the heating component and the heating component base define a cavity (Fig. 9, heating chamber 37, ¶243), and the air inlet channel is in communication with the cavity through the opening.
Regarding claim 11, modified MONSEES discloses the device according to claim 8 as discussed above.  MONESEES further teaches wherein the first supporting member further comprises a second opening, a third opening, a fourth opening, a fifth opening and a sixth opening, and the second opening, the third opening, the fourth opening, the fifth opening and the sixth opening have the same diameter.  MONSEES teaches at least on channel in the surface (¶314).  At least on channel includes up to six channels.  Further, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, a person of ordinary skill in the art would include multiple openings to provide pathways for air passage (¶314).
Regarding claim 12, modified MONSEES discloses the device according to claim 11 as discussed above.  MONESEES further teaches wherein the distances between the bottom portion of the storage tank and the second opening, the third opening, the fourth opening, the fifth opening and the sixth opening are greater than the first height.  Although it is not taught that the distance between the bottom portion of the storage tank and the openings, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the openings for air channels would be placed in the same range as the opening taught by MONSEES in claim 1.  The location of the air openings is not given any special weight in the instant claims and specification.  Therefore, the placement of openings would a matter of selection to enable flow through the device to provide an aerosol to the user.	
Regarding claim 13, modified MONSEES discloses the device according to claim 10 as discussed above.  MONESEES further discloses wherein the air outlet channel is in communication with the cavity through a communication portion (Fig. 10C, heater exits 55, ¶292), and the opening and the communication portion are located between the heating component and the heating component base.
Regarding claim 16, modified MONSEES discloses the device according to claim 10 as discussed above.  MONESEES further discloses wherein the heating component top cap comprises a through hole (¶11), the housing and the heating component top cap define a storage compartment (Fig. 5, cartridge or pod 30a, ¶222), and the storage compartment is in communication with the heating component through the through hole of the heating component top cap.  The system of MONESEES is in fluid communication to vaporize the aerosol and provide vapor to the user (¶243).  
Regarding claim 22, modified MONSEES discloses the device according to claim 8 as discussed above.  MONESEES further discloses wherein the heating component comprises a heating circuit (Fig. 14, printed circuit board 24, ¶45, ¶224), a conductive component (Fig. 7B, heater contacts 33, ¶227) and a protection component (microcontroller within the PCB, ¶264), the heating circuit is disposed on a surface of the heating component (¶71), and the protection component is disposed between the conductive component and the heating circuit (¶316).
Regarding claim 23, modified MONSEES discloses the device according to claim 22 as discussed above.  MONSEES discloses wherein the protection component forms an open circuit when the temperature of the protection component is greater than a first threshold.  MONSEES discloses that the microcontroller comprises logic for control parameters (¶264).  MONSEES discloses that the microcontroller will instruct the device to turn off when the resistance exceeds the control parameter (¶266).
Regarding claim 24, modified MONSEES discloses the device according to claim 22 as discussed above.  MONSEES discloses wherein the protection component forms an open circuit when the temperature of the protection component is greater than a first threshold (¶266), and the protection component forms a short circuit when the temperature of the protection component is less than a second threshold (¶265).
Regarding claim 25, modified MONSEES discloses the device according to claim 24 as discussed above.  MONSEES discloses wherein the first threshold is different from the second threshold.  MONSEES discloses a parameter (first threshold) that will turn off the device (¶266).  MONSEES also discloses change of the thresholds to operate the device via a PID controller (¶265); these are considered to be second thresholds.  MONSEES further discloses a safety for turning off power to the heating contacts when aerosol is not detected and a range (200 to 400 degree C) for these setpoints and thresholds (¶267).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MONSEES and EKSOUZIAN as applied to claim 10 above, and further in view of US 20160073693 A1 (hereinafter REEVELL).
Regarding claim 14, modified MONSEES discloses the device according to claim 10 as discussed above.  MONESEES does not disclose a hollow tube disposed on the heating component base, wherein the hollow tube extends from the heating component base into the air inlet channel.
REEVELL teaches an electronic cigarette to produce a vapor from a vaporizable liquid (abstract).  REEVELL teaches a annular support member 20.  As shown in Fig. 3, the legs of the coil 16 are supported by the annular support member.  The annular support member has a tube 11 that connects to the air inlet (Fig. 2, ¶36).  When the user draws on the mouth end the change in air pressure is sensed and the sensor circuitry illuminates an LED (¶36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MONSEES to provide a hollow tube disposed on the heating component base, wherein the hollow tube extends from the heating component base into the air inlet channel as taught in REEVELL.  A person of ordinary skill in the art would obviously provide a tube because doing so would allow for the sensing of a pressure drop by a sensor and action, such as lighting an LED, to occur in response (REEVELL ¶36).
Regarding claim 15, modified MONSEES discloses the device according to claim 14 as discussed above.  MONESEES does not disclose wherein the heating component base wraps a first portion of the hollow tube and exposes a second portion of the hollow tube, and the second portion is not in contact with the housing.
REEVELL teaches an electronic cigarette to produce a vapor from a vaporizable liquid (abstract).  REEVELL teaches a annular support member 20.  The tube 11, is wrapped by the heating component base, specifically the peripheral surface 21 (shown in Fig. 2).  Another portion of the tube is not wrapped by the base.  Further the second portion is not in contact with the cylindrical housing 2.  When the user draws on the mouth end the change in air pressure is sensed and the sensor circuitry illuminates an LED (¶36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MONSEES to provide wherein the heating component base wraps a first portion of the hollow tube and exposes a second portion of the hollow tube, and the second portion is not in contact with the housing as taught in REEVELL.  A person of ordinary skill in the art would obviously provide a tube wrapped by the housing because doing so would support the tube in conjunction with the washer also taught (REEVELL ¶33).

Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over MONSEES and EKSOUZIAN as applied to claim 8 above, and further in view of US 20170347714 A1 (hereinafter METZ).
Regarding claim 21, modified MONSEES discloses the device according to claim 8 as discussed above.  MONESEES does not disclose wherein the heating component comprises a ceramic material and a porosity of 40% to 50%.
METZ teaches a personal electronic delivery system (abstract).  METZ teaches that the heater comprises a metal wire and a porous ceramic layer (¶5).  METZ teaches that using ceramic has a positive effect on the heating of the delivery fluid to even out spikes in the temperature (¶15).  METZ teaches that the ceramic layer has a porosity in the range of 10-80% (¶33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MONSEES to provide wherein the heating component comprises a ceramic material and a porosity of 40% to 50% as taught in METZ.  A person of ordinary skill in the art would obviously use a ceramic heater because doing so would even out spikes in the temperature (METZ ¶15).  Regarding the porosity of 40% to 50%, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726